OPINION
By HAMILTON, PJ.
Heard on appeal on questions of law.
The question in this case is: Whether the noncomplying employer employed three or more workmen at the time of the injury to Morgan, the claimant?
It is admitted that the employer employed two men regularly in his business of building contractor, and at times employed three more men when he had work for them. The appellant claims the three men were only casual employes and were not regular employes within the meaning of the statute.
The facts in this case are quite similar to those in the case of State, ex rel v Christen, 128 Oh St 56, wherein the Supreme Court held:
“the test is whether the employment was in the usual course of the employer’s business. If so, the employment is held to be not ‘casual’.”
In the Christen case, the men were hired to work as long ts the employer had work in the usual course of his principal business.
In the instant case, the men were hired to work if and when the employer had work.
Upon the authority of the case of State ex rel Christen, supra, the judgment is affirmed.
MATTHEWS & ROSS, JJ, concur.